El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Doña Luisa Boudens presentó en 6 de junio de 1911 ante la Corte de Distrito de Hnmacao una demanda, que luego enmendó en doce del mismo mes, en la que alegó ser dueña de cierta finca que tenía dada en arrendamiento a Don Guillermo Korber desde el 21 de junio de 1906, que luego éste subarrendó a la corporación Yabucoa Sugar Company; que a poco de otorgado el arrendamiento los demandados desti-'naron la finca a usos no pactados convirtiéndola en un pre-dio sirviente para beneficio de otras fincas, mediante la cons-trucción y tendido de una vía férrea definitiva a través de ella, sirviendo desde entonces la finca de tránsito diario al ferrocarril cuyo derecho de servidumbre o tránsito estima *258en $20,000 por una década; y concluyó pidiendo a la corte declarara rescindidos los contratos de arrendamiento y suba-rriendo y que los demandados sean condenados a pagarle $10,000 como daños y perjuicios.
Como consecuencia de esa demanda y basándose en ella se presentó por Doña Luisa Boudens una solicitud de injunction preliminar, para que desde luego y para lo sucesivo se abstengan los demandados de permitir que circule el men-cionado tren por la finca de la demandante.
La resolución de la corte a esta petición la conocemos por el mandamiento expedido al marshal y firmado por el juez, en el que se dice que en vista de la petición que aparece notificada a la corporación Tabucoa Sugar Company, y de lo dispuesto,en 1¿ sección 8a. de la ley para definir injunctions aprobada en 8 de marzo de 1906, ordenaba que los deman-dados comparecieran ante la corte el día 28 de junio de 1911 a exponer causas por las que no debía concederse el injunction solicitado, y ordenado además que los demandados que-dasen en entredicho, prohibiéndoles la circulación de los tre-nes, cuyo estado de entredicho y prohibición subsistiría hasta nueva, orden de la corte, y que la demandante prestase fianza a favor de los demandados por $4,000.
Se prestó una fianza y el día 28 que era el señalado para exponer razones por las que el injunction solicitado no debía expedirse, se presentaron los demandados, por sus abogados, con varias mociones, una del Sr. Korber alegando que el ezitredieho debía suspenderse por no haberse otorgado la fianza ni en su fondo ni en su forma de acuerdo con la ley; otra de la Yabucoa Sugar Company alegando que el jura-mento de la demanda y de la solicitud de injimction era nulo; y otra de esta misma corporación por la que excepciona la suficiencia de los fiadores que suscriben la fianza, por el fun-damento de que carécen de bienes bastantes para responder; y, por último, otra más de la propia corporación impugnando la fianza por la forma en que había sido redactada..
*259El juez, después de hacer algunas consideraciones, resol-vió en 28 de junio lo siguiente:
“La corte, por tanto, debe declarar y declara nula y sin valor la fianza prestada por Temístoeles Díaz y Natalio Mora para este caso, dejando sin efecto el restraining order to show cause dictado en 19 de junio de 1911, hasta que la parte demandante proceda a prestar dos fianzas, una a favor de Guillermo Korber Garké y otra a favor de la Yabucoa Sugar Company por la cantidad de cuatro mil dollars cada una, con arreglo a los requisitos de ley, debiendo asimismo procederse a hacer una nueva notificación en el restraining order to shoiu cause, la cual se considerará enmendada en su parte dispositiva, en lo que respecta a la fianza de acuerdo con esta resolución, con costas a favor de los demandados.1 ’
Contra esta resolución interpuso la parte demandante el presente recurso de apelación.
De lo expuesto puede verse fácilmente, que la orden ape-lada lo único que hizo fué declarar nula la fianza que se había prestado y dejar sin efecto, o en suspenso, el entredicho decre-tado en 19 de junio anterior, en tanto en cuanto la parte demandante no presentara otra fianza en el número y con las condiciones mencionadas en esa orden. La orden de 19 de junio quedó -suspendida mientras lá demandante presentara nueva fianza y por tanto quedaron las partes en el mismo estado en que se encontraban cuando se expidió la orden que concedió el entredicho; y el único, alcance que tuvo la orden recurrida fué el rechazar la fianza que se había prestado y exigir que se prestara otra con ciertos requisitos.
No existe en nuestro Código de Enjuiciamiento Civil dis-posición alguna que conceda el derecho de apelación contra una orden como la de 28 de junio, que lo único que hizo, como ya hemos dicho, fué anular la fianza, y por tanto carecemos de jurisdicción para resolver esta apelación.
Antes de terminar esta opinión queremos consignar que, aunque el entredicho no tiene más vida que los pocos días que generalmente transcurren hasta que la corte después de oir •las razones que exponga la parte demandada resuelva decre-*260tar o nó el injunction preliminar o definitivo, según sean los casos ¡sin embargo, tales entredichos deben decretarse por las cortes con gran cautela y por consiguiente no parece propio que se decreten en aquellos casos en los cuales los actos que se trata de impedir o de prohibir han venido realizándose por bastante tiempo antes. La apelación debe ser'desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.